Citation Nr: 1142905	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-33 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected right knee disability.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from November 1971 to October 1973.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In October 2010, the Board reopened the Veteran's claims of entitlement to service connection for right and left hip disabilities and denied those claims on their merits.  The Board also denied a claim of entitlement to service connection for diabetes mellitus and remanded the issues of increased ratings for status post right total knee arthroplasty and right fifth metatarsal periostitis, as well as for a total rating based on unemployability due to service-connected disability (TDIU).  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims.  In June 2011 the Court granted a joint motion for partial vacatur and remand, wherein the parties requested that the Court vacate and remand the October 2010 Board decision to the extent that it denied the Veteran's claims of entitlement to service connection for right and left hip disabilities.  They agreed that the Veteran expressly abandoned his claim of entitlement to service connection for diabetes mellitus; they also noted that to the extent that the Board remanded claims of entitlement to increased ratings for status post right total knee arthroplasty and right fifth metatarsal periostitis and for a TDIU, the Court had no jurisdiction.  

The Board also notes that although the record currently contains the report of an August 2011 VA examination regarding the Veteran's right knee and foot disabilities, the issues previously remanded have not been readjudicated by the RO and properly recertified to the Board.  As such, those issues remain in remand status and will not be the subject of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the joint motion, the parties agreed that the Board erred when it relied on an inadequate September 2008 VA examination.  The specified that the examiner's conclusions were based on the inaccurate factual premise that the Veteran was a mail carrier for the U.S. Postal Service, when he was in fact a maintenance custodian, and noted that it was unclear to what extent the examiner relied on that inaccurate factual premise in reaching his conclusions.  To the extent that the parties agreed that the September 2008 VA examination was inadequate, the Board concludes that an additional examination is necessary.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his right and left hip disabilities.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  The examiner should be advised that the Veteran's employment with the U.S. Postal Service was as a maintenance custodian and not a mail carrier.

All necessary testing should be conducted, the results of which should be detailed in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all current hip disabilities.  The examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present hip disability is related to any disease or injury in service.  The examiner should also provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present hip disability was either caused or aggravated by the Veteran's service-connected right knee disability.

The examiner should provide a discussion of the complete rationale for any conclusion provided.  

2.  Upon receipt of the examination, the report should be reviewed and any deficiencies addressed prior to recertification to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional evidence obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


